We have no doubt that the averments were sufficiently supported by this evidence. It was not necessary to set forth, that one of the partners of each of the "firms, made and indorsed the note in the name or style of the respective partnerships. Although made and indorsed by one of the partners of each house, the legal effect was the same, and it is in all cases sufficient to set forth a writing according to its legal effect or operation. We are therefore of opinion, that the plaintiffs are entitled to judgment.